1

2

3
                                  UNITED STATES DISTRICT COURT
4
                                         DISTRICT OF NEVADA
5
                                                      ***
6

7     MARIO DIAZ,                                        Case No. 2:19-cv-00020-JCM-VCF
8                                           Plaintiff,                    ORDER
9            v.
10    CHASE, et al.,
11                                       Defendants.
12          Presently before the court is the matter of Diaz v. Chase et al., case number 2:19-cv-

13   00020-JCM-VCF.

14          On January 3, 2019, plaintiff Mario Diaz initiated this consumer credit action against

15   defendants J.P. Morgan Chase Bank, N.A. (“Chase”); Equifax Information Services, LLC

16   (“Equifax”); Experian Information Services, Inc. (“Experian”); and Trans Union, LLC (“Trans

17   Union”). (ECF No. 1).

18          On February 18, 2019, Trans Union filed a motion to dismiss. (ECF No. 18). On

19   February 28, 2019, Diaz and TransUnion filed a joint motion to extend the deadline for Diaz to

20   file a response to Trans Union’s motion to dismiss. (ECF No. 22). On March 27, 2019, Diaz

21   filed a notice of settlement with Trans Union. (ECF No. 28). Accordingly, the court will deny

22   the respective motions (ECF Nos. 18, 22) subject to Trans Union’s ability to refile its motion to

23   dismiss should the settlement not materialize.

24          On February 27, 2019, Experian also filed a motion to dismiss. (ECF No. 21). On March

25   13, 2019, Diaz filed an amended complaint. (ECF No. 25). Approximately two weeks later,

26   Experian filed a motion to dismiss the amended complaint. (ECF No. 29). In light of the

27   amended complaint and Experian’s second motion to dismiss, the court will deny without

28   prejudice Experian’s first motion to dismiss.
1           Accordingly,

2           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Trans Union’s motion to

3    dismiss (ECF No. 18) be, and the same hereby is DENIED without prejudice.

4           IT IS FURTHER ORDERED that Experian’s motion to dismiss (ECF No. 21) be, and the

5    same hereby is, DENIED without prejudice.

6           IT IS FURTHER ORDERED that Diaz and Trans Union’s joint motion to extend (ECF

7    No. 22) be, and the same hereby is, DENIED as moot.

8           DATED THIS 15th day of April 2019.

9                                                     JAMES C. MAHAN
                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
